—In a proceeding pursuant to CPLR article 75 to compel arbitration, the appeal is from an order of the Supreme Court, Westchester County (Scarpino, J.), entered May 12, 1997, which granted the petition.
Ordered that the order is affirmed, with costs.
The appellant’s contention that two members of the petitioner *339Westchester County Correction Officers Benevolent Association, Inc., waived their rights to a hearing on their respective compensation claims is without merit.
The agreement governing workers’ compensation for correction officers employed by the appellant does not expressly state that compliance with certain step-by-step procedures are conditions precedent to a hearing. In the absence of such express language, the issues related to compliance with these procedures are matters of procedural arbitrability for the arbitrator to decide (see, Matter of County of Rockland [Primiano Constr. Corp.], 51 NY2d 1; Matter of National Amusements [Local 640-Intl. Alliance of Theat. Stage Empls. & Moving Picture Mach. Operators], 210 AD2d 336).
Accordingly, the Supreme Court properly granted the petition to compel arbitration. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.